Case 1:19-cr-00369-APM Document 21 Filed 10/10/19 Page 1 of1
Government zr United States of America

Plaintiff VS. cietinal No LLL Py Viz a Fy
Defendant =

SpitKite ft mt tt

 

 

 

Joint [|

Court []
EXHIBIT DESCRIPTION OF EXHIBITS MARKED RECEIVED WITNESS EXHIBITS
NUMBER FOR |.D. IN SENT INTO

EVIDENCE JURY
(date & time)

ei V4/¢ vfs ss GFE OF | AE
f PLE ET. WILE WF “Yi oe bay tivepes —
+ .
t ; ‘ Z f /

s [O/ US — TRI ree LOI j ey of. 7 i
2. WF Stark the fe sal Mt {fs V0 705

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
